Citation Nr: 0628195	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-15 086	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO in Columbia, 
South Carolina.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Cleveland, Ohio.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Following the issuance of a supplemental statement of the 
case (SSOC) in November 2005, and prior to the time that the 
record on appeal was transferred to the Board, additional 
evidence, pertinent to the veteran's claim, was received at 
the RO.  Under the circumstances, the law requires that the 
veteran be furnished another SSOC.  38 C.F.R. § 19.31(b)(1) 
(2005).  A remand is therefore required.  38 C.F.R. § 19.9 
(2005).

On remand, efforts should be made to ensure that all relevant 
reports of the veteran's VA treatment have been associated 
with the claims file, including any reports that have been 
generated since the time that such reports were last obtained 
in May and June 2006.  This needs to be done in order to 
ensure that his claim is adjudicated on the basis of a record 
that is as complete as possible.  See 38 C.F.R. 
§ 3.159(c)(2), (3) (2005).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive 
notice of medical evidence in its possession).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Undertake efforts to ensure that all 
relevant records of the veteran's VA 
treatment have been associated with the 
claims file, including any records that have 
been generated since the time that such 
records were last obtained in May and June 
2006, following the procedures set forth in 
38 C.F.R. § 3.159.

2.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, furnish an SSOC to the 
veteran and his representative.  The SSOC 
should contain, among other things, a summary 
of the evidence added to the claims file 
since the time that the last SSOC was issued 
in November 2005.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

